DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jan. 14, 2022 has NOT been entered, because it failed to clearly amend every related limitation.  Instead, Examiner’s amendment has been made.  Please see the following for the details.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael J. Curry (Reg. No. 69242) on Jan. 24, 2022.
The application has been amended as follows: 
1.	(Previously presented)  An input sensor, comprising:
a first sensing electrode comprising a first pattern and a first sensor pattern on a layer different from the first pattern and coupled to the first pattern;
a second sensing electrode comprising a second pattern on a layer different from the first pattern electrically disconnected from the first pattern and a second sensor pattern on a same layer from the second pattern and extended to the second pattern; and 


2.  	(Currently amended)  The input sensor of claim 1, wherein the floating pattern and the second 

3.  	(Original)  The input sensor of claim 2, wherein the floating pattern is spaced apart from the second sensor pattern, when viewed in a plan view.

4.  	(Currently amended)  The input sensor of claim 2, wherein the floating pattern is electrically disconnected from the first sensor pattern, the second sensor pattern, and the second 

5.  	(Currently amended)  The input sensor of claim 1, wherein the floating pattern and the second 

6.  	(Original)  The input sensor of claim 5, wherein the floating pattern overlaps the second sensor pattern, when viewed in a plan view.

7.  	(Currently amended)  The input sensor of claim 1, wherein the second sensor pattern comprises a plurality of first mesh lines, each of which extends in a first direction, and a plurality of second mesh lines, each of which extends in a second direction crossing the first direction and is in contact with the first mesh lines, and
one of the first and second mesh lines overlapped with the first 



9.  	(Original)  The input sensor of claim 8, wherein an extension direction of the floating pattern is the first direction or the second direction.

10.  	(Original)  The input sensor of claim 7, wherein the floating pattern is spaced apart from intersections of the first mesh lines and the second mesh lines.

11.  	(Currently amended)  The input sensor of claim 1, wherein an overlapping area between the floating pattern and the first 

12.  	(Original)  The input sensor of claim 1, wherein the floating pattern comprises a same material as the second sensor pattern.

13.  	(Currently amended)  The input sensor of claim 1, further comprising:
a third 
a third sensor pattern on a layer different from the third 
an additional floating pattern on a layer different from the third 

14.  	(Original)  The input sensor of claim 13, wherein the third 


15.	(Currently amended)  An electronic apparatus, comprising:
a base substrate; and
an input sensor on the base substrate to sense an external input,
wherein the input sensor comprises:
a first sensing electrode comprising a first pattern and a first sensor pattern on a layer different from the first pattern and coupled to the first pattern;
a second sensing electrode comprising a second pattern on a layer different from the first pattern and electrically disconnected from the first pattern and a second sensor pattern on a same layer from the second pattern and extended to the second pattern; and
a floating pattern overlapping at least a portion of the first 
the first pattern crossing the first mesh lines and the second mesh lines and electrically disconnected from the first mesh lines and the second mesh lines.

16.  	(Original)  The electronic apparatus of claim 15, wherein the floating pattern is on a same layer as a layer under the first mesh lines and the second mesh lines and is spaced apart from the first mesh lines and the second mesh lines when viewed in a plan view.

17.  	(Original)  The electronic apparatus of claim 16, wherein the floating pattern extends along a direction crossing the first mesh lines to be between the first mesh lines or extends along a direction crossing the second mesh lines to be between the second mesh lines.

the patterns are arranged along the first 

19.  	(Currently amended)  The electronic apparatus of claim 15, wherein an overlapping area between the floating pattern and the first 

20.  	(Original)  The electronic apparatus of claim 15, further comprising a display between the base substrate and the input sensor and includes a plurality of light-emitting regions,
wherein the first mesh lines and the second mesh lines are spaced apart from the light-emitting regions, when viewed in a plan view.



    PNG
    media_image1.png
    729
    1431
    media_image1.png
    Greyscale

connection patterns”, which are described in FIGS. 3 and 5A-5B as, e.g., “1st connection pattern CP1” comprising “sub-connection patterns CPa CPb”, whereas, e.g., “1st sensing electrode TE1” comprises “1st connection pattern CP1” and “1st sensing pattern SP1” as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on Monday through Friday at 09:30 AM ~ 06:30 PM EST..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 24, 2022




***